Citation Nr: 9912193
Decision Date: 04/30/99	Archive Date: 06/24/99

DOCKET NO. 97-00 170 A             DATE APR 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to a higher rate of special monthly compensation on the
basis of the need for a higher level of aid and attendance,
pursuant to 38 U.S.C. 1114(r)(2).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to January 1996.
The veteran perfected an appeal on the above issue and the Board
issued a decision on that issue on December 30, 1998.

The undersigned Member of the Board of Veterans' Appeals (Board)
has determined that correction is needed in the decision issued in
this case on December 30, 1998. In order to provide the veteran
every consideration due under the appropriate law and regulations,
the Board's December 30, 1998, appellate decision is hereby
vacated. The case will not be transferred to another Member of the
Board for subsequent decision as the corrected decision will
constitute a grant of benefits on appeal and thus will not be
prejudicial to the veteran. That decision will be entered as though
the December 30, 1998, decision had not been rendered.

ORDER

The Board decision issued on December 30, 1998, in this matter is
vacated.

M. W. GREENSTREET
Member, Board of Veterans' Appeals

-2-

DOCKET NO. 97-00 170 A             DATE APR 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to a higher rate of special monthly compensation on the
basis of need for a higher level of aid and attendance, pursuant to
38 U.S.C.A. 1114(r)(2).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to January 1996.

This appeal arises before the Board of Veterans' Appeals (Board)
from an August 1996 rating decision of the Jackson, Mississippi,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which granted entitlement to a higher level of special monthly
compensation under 38 U.S.C.A. 1114(o), but denied an additional
entitlement to a higher rate of special monthly compensation, based
on the need for a higher level of aid and attendance, pursuant to
the criteria of 38 U.S.C.A. 1114(r)(2).

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran has established service connection for T9 paraplegia
secondary to a gunshot wound evaluated as 100 percent disabling;
loss of bowel sphincter, evaluated as 100 percent disabling; loss
of bladder sphincter, evaluated as 60 percent disabling; and for
depression, evaluated as 30 percent disabling. The veteran has also
established entitlement to special monthly compensation pursuant to
38 U.S.C.A. 114(o) and 38 C.F.R. 3.350(e).

The evidence shows that the veteran's service-connected T9
paraplegia results in paralysis of both lower extremities together
with loss of anal and bladder sphincter control, necessitating
catheterization four times per day.

CONCLUSION OF LAW

The criteria for entitlement to an aid an attendance allowance,
based on the need for higher level of aid and attendance, pursuant
to 38 U.S.C.A. 1114(r)(2) are met. 38 U.S.C.A. 1114, 1502, 1521,
5107 (West 1991); 38 C.F.R. 3.350-3.352 (1998).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991);
that is, he has presented a claim that is plausible. He has not
alleged that there are any records of probative value that may be
obtained which have not already been associated with his claims
folder. The Board accordingly finds that the duty to assist the
veteran, as mandated by 38 U.S.C.A. 5107(a) (West 1991), has been
satisfied.

The veteran contends that he is entitled to a higher rate of
special monthly compensation, specifically, an entitlement to a
higher rate of aid and attendance allowance on the basis of need
for aid and attendance, pursuant to the criteria of 38 U.S.C.A.
1114(r)(2). After a review of the record, the Board finds that the
veteran's contentions are supported by the evidence, and that the
criteria for entitlement to aid and attendance allowance, based on
the need for a higher level of aid and attendance, pursuant to 38
U.S.C.A. 1114(r)(2), are met.

The veteran has established service connection for T9 paraplegia
secondary to a gunshot wound evaluated as 100 percent disabling;
loss of bowel sphincter, evaluated as 100 percent disabling; loss
of bladder sphincter, evaluated as 60 percent disabling; and for
depression, evaluated as 30 percent disabling. The veteran has also
established entitlement to special monthly compensation pursuant to
38 U.S.C.A. 1114(o); 38 C.F.R. 3.350(e).

The regulations provide that a veteran receiving the maximum rate
under 1114(o) or 1114(p) who is in need of regular aid and
attendance or a higher level of care is entitled to an additional
allowance during periods he or she is not hospitalized at United
States Government expense. 38 U.S.C.A. 1114(r)(1)-(2) (West 1991 &
Supp. 1998).

In addition, this higher level of aid and attendance allowance is
payable whether or not the need for regular aid and attendance or
a higher level of care was a partial

- 3 -

basis for entitlement to the maximum rate under 1114(o) or 1114(p),
or was based on an independent factual determination.

Determination of the factual need for aid and attendance is subject
to the criteria of 38 C.F.R. 3.352(b) (1998), which provide that
the need for a higher level of care shall be considered to be the
need for personal health-care services provided on a daily basis in
the veteran's home by a person who is licensed to provide such
services or who provides such services under the regular
supervision of a licensed health-care professional. Personal
health-care services include (but are not limited to) such services
as physical therapy, administration of injections, placement of
indwelling catheters, and the changing of sterile dressings, or
like functions which quire professional health-care training or the
regular supervision of a trained health-care professional to
perform. A licensed health-care professional includes (but is not
limited to) a doctor of medicine or osteopathy, a registered nurse,
a licensed practical nurse, or a physical therapist licensed to
practice by a State or official subdivision thereof. 38 U.S.C.A.
1114(r) (West 1991 & Supp. 1998); 38 C.F.R. 3.352(b)(2) (1998).

The recent medical evidence consists of the veteran's VA rating
examinations dated August 1996. The report from the veteran's neck
examination found the veteran to be a 23 year old with serious
residuals from three gunshot wounds, one of which injured his
spine. The report of the radiology examination states that a
"bullet is projected at the anterolateral part of the tenth
thoracic vertebral body". The objective neck examination found that
the veteran "presents in a wheelchair and could not get out of it,
that he could not use his lower extremities, stand or walk." The
motor examination of the upper extremities is normal, the lower
extremities were atrophic with flaccid muscle tone from the hips
down. The deep tendon reflexes were also absent from the abdominal
area down. There were no plantar responses and no reflexes in the
lower extremities. The impression was "permanent paraplegia with no
use of the lower extremities and none to be expected in the
future," with loss of bowel and bladder control. The report from
the veteran's aid and attendance examination shows that the veteran
does his own catheterizations every four hours. The report from the
stomach examination shows that the veteran

- 4 -

has no control over his bowels, that he utilizes a Thuravac
procedure, similar to a mini enema, every other day, and that home
health care nurses come twice a week to perform services such as
bandaging his decubitus ulcer. The report from the stomach
examination also diagnoses status post gunshot wound to the lungs
with bilateral pneumothoraces and bilateral chest tube placement.

The Board notes that the pertinent regulations provide that the
placement of an indwelling catheter is considered to necessitate
personal health-care service. The Board notes that the veteran
performs self-catheterization multiple times per day and is
assisted in some functions by his mother. While he currently only
has professional health care provided in his home twice per week,
the evidence shows that such services are actually needed on a
daily basis, and that the veteran is assisted by his mother and
self-catheterized every four hours. Therefore, based upon the
evidence of record and resolving all benefit of the doubt in the
favor of the veteran, the Board finds that the veteran has
established entitlement to a higher level of aid and attendance,
pursuant to 38 U.S.C.A. 1114(r)(2).

ORDER

Entitlement to a higher rate of special monthly compensation on the
basis of need for a higher level of aid and attendance, pursuant to
the criteria of 38 U.S.C.A. 1114(r)(2), is granted.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 5 - Citation Nr: 9837964  

Decision Date: 12/30/98    Archive Date: 01/05/99

DOCKET NO.  97-00 170A      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
§ 1114(r)(2).


REPRESENTATION

Appellant represented by:   Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an entitlement to a 
higher level of special monthly compensation under 
38 U.S.C.A. § 1114(o), but denied an additional entitlement 
to a higher rate of special monthly compensation, based on 
the need for a higher level of aid and attendance, pursuant 
to the criteria of 38 U.S.C.A. § 1114(r)(2).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to a higher rate of 
special monthly compensation, specifically, an entitlement to 
an allowance for aid and attendance on the basis of need for 
a higher level of aid and attendance, pursuant to the 
criteria of 38 U.S.C.A. § 1114(r)(2).  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for entitlement to an 
aid and attendance allowance, based on the need for a higher 
level of aid and attendance, pursuant to 38 U.S.C.A. 
§ 1114(r)(2), and the veterans claim is denied.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veteran has established service connection for T9 
paraplegia secondary to a gunshot wound evaluated as 100 
percent disabling; loss of bowel sphincter, evaluated as 100 
percent disabling; loss of bladder sphincter, evaluated as 60 
percent disabling; and for depression, evaluated as 30 
percent disabling.  The veteran has also established 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

3.  The evidence shows that the veterans service-connected 
T9 paraplegia results in the paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control.


CONCLUSION OF LAW

The criteria for entitlement to an aid and attendance 
allowance, based on the need for a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. § 1114(r)(2), are not 
met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.350-3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), 
has been satisfied.

The veteran contends that he is entitled to a higher rate of 
special monthly compensation, specifically, an entitlement to 
a higher rate of aid and attendance allowance on the basis of 
need for aid and attendance, pursuant to the criteria of 
38 U.S.C.A. § 1114(r)(2).  After a review of the record, the 
Board finds that the veterans contentions are supported by 
the evidence, and that the criteria for entitlement to aid 
and attendance allowance, based on the need for a higher 
level of aid and attendance, pursuant to 38 U.S.C.A. 
§ 1114(r)(2), are not met.

The veteran has established service connection for T9 
paraplegia secondary to a gunshot wound evaluated as 100 
percent disabling; loss of bowel sphincter, evaluated as 100 
percent disabling; loss of bladder sphincter, evaluated as 60 
percent disabling; and for depression, evaluated as 30 
percent disabling.  The veteran has also established 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

The regulations provide that a veteran receiving the maximum 
rate under § 1114(o) or § 1114(p) who is in need of regular 
aid and attendance or a higher level of care is entitled to 
an additional allowance during periods he or she is not 
hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r)(1)-(2) (West 1991 & Supp. 1998).  

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under § 1114(o) or 
§ 1114(p), or was based on an independent factual 
determination.

Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. § 3.352(b) (1998), which 
provide that the need for a higher level of care shall be 
considered to be the need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or political 
subdivision thereof.  38 U.S.C.A. § 1114(r) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.352(b)(2) (1998).

The recent medical evidence consists of the veterans VA 
rating examinations dated August 1996.  The report from the 
veterans neck examination found the veteran to be a 23 year 
old with serious residuals from three gunshot wounds, one of 
which injured his spine.  The report of the radiology 
examination states that a bullet is projected at the 
anterolateral part of the tenth thoracic vertebral body.  
The objective neck examination found that the veteran 
presents in a wheelchair and could not get out of it, that 
he could not use his lower extremities, stand or walk.  The 
motor examination of the upper extremities is normal, the 
lower extremities were atrophic with flaccid muscle tone from 
the hips down.  The deep tendon reflexes were also absent 
from the abdominal area down.  There were no plantar 
responses and no reflexes in the lower extremities.  The 
impression was permanent paraplegia with no use of the 
lower extremities and none to be expected in the future, 
with loss of bowel and bladder control. The report from the 
veterans aid and attendance examination shows that the 
veteran does his own catheterizations every four hours.  The 
report from the stomach examination shows that the veteran 
has no control over his bowels, that he utilizes a Thuravac 
procedure, similar to a mini enema, every other day, and that 
home health care nurses come twice a week to perform services 
such as bandaging his decubitus ulcer.  The report from the 
stomach examination also diagnoses status post gunshot wound 
to the lungs with bilateral pneumothoraces and bilateral 
chest tube placement. 

The regulations provide that the placement of an indwelling 
catheter is considered to necessitate personal health-care 
service; however, the veteran performs his own 
catheterizations.  Moreover, while the veteran has home 
health nurses come to his home to perform such services as 
bandaging his decubitus ulcer, they provide care only twice a 
week, and not on a daily basis as required.  Therefore, the 
Board finds that the veteran has not established entitlement 
to a higher level of aid and attendance pursuant to 
§ 1114(r)(2), based on the need for personal health-care 
services.

A higher level of special monthly compensation would also be 
available where the evidence showed the veteran was 
permanently housebound, pursuant to 38 U.S.C.A. § 1114(s) 
(West 1991 & Supp. 1998).  The requirement of permanently 
housebound will be considered to have been met when the 
veteran is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout the veterans 
lifetime.  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998).

The August VA rating examinations found that the veteran was 
able to come to the appointments when driven by his mother, 
but that she did not come into the VA facility with the 
veteran.  A rating decision dated October 1996, again denying 
entitlement to a higher level of special monthly 
compensation, noted that the veteran was recently granted an 
automobile and adaptive equipment grant in order to drive an 
automobile which has been specially adapted for him.  The 
examiner opined that this allowed the veteran mobility.  In 
addition, in the describe a typical day portion of the aid 
and attendance examination report, the examiner noted that 
the veteran was in bed recently to heal a decubitus ulcer, 
and at other times he sits in his wheelchair or watches 
television.  The veteran stated that he does not have the 
money to do anything.  As the veteran was able to come to 
his VA appointments, was found to be entitled to a special 
automobile and adaptive equipment, and as the evidence shows 
that the veteran does not leave the house due to financial 
inability, not physical inability, the Board accordingly 
finds that the veteran is not housebound, and that 
compensation pursuant to § 1114(s) is also not warranted.


ORDER

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
§ 1114(r)(2), is granted.




              
       MARK W. GREENSTREET
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
